UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1835



VICKIE L. MCIVER ROBERTS,

                                              Plaintiff - Appellant,

          versus


BAPTIST    HOSPITAL,    Director,   Employee
Relations; GOODWILL SERVICES, INCORPORATED;
NORTH   CAROLINA   DIVISION   OF  VOCATIONAL
REHABILITATION,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:06-mc-00059-FWB)


Submitted:   December 29, 2006            Decided:   January 18, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se. Kristine Marie Howard,
Penni Pearson Bradshaw, CONSTANGY, BROOKS & SMITH, LLC, Winston-
Salem, North Carolina; Dorothy Powers, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vickie L. McIver Roberts appeals the district court’s

order denying leave to file a new civil action pursuant to the

district court’s prior order imposing a prefiling injunction.    We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.        See

Roberts v. Baptist Hosp., No. 1:06-mc-00059-FWB (M.D.N.C. July 5,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -